Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Status of Claims

This action is in reply to the communication filed on 9/23/2022.
Claims 1, 3-6, 8-9, 11-13, 16-20 have been amended.
Claims 1-20 are currently pending and have been examined.
Response to Applicant’s Arguments

Applicant’s amendments and arguments filed on 9/23/2022 have been fully considered and discussed in the next section.  Applicant is reminded that the claims must be given its broadest, reasonable interpretation.  
With regard to claims 1-20 rejection under 35 USC § 101:
Applicant argues that “amended claim 1 recites "obtaining a first set of data from an account ... via a first data acquisition process" and "obtaining a second set of data from the account via a second data acquisition process," and "analyzing the data set (including the first and second sets of data) with an analysis model trained to determine whether the first set of data and the second set of data in the data set having different data structures contain the same data," none of which "organizing human activity." Additionally, amended claim 1 recites "generating ... analysis data indicating whether the second data acquisition process correctly obtains details of the account based on the second set of data containing the same data as the first set of data," and "selecting use of the second data acquisition process for the account of the user if the analysis data indicates that the second data acquisition process correctly obtains details of the account," which is also not "organizing human activity." For example, a determination of whether a data acquisition process correctly obtains details of the account and, if so, selecting the use of that data acquisition process for the account is not related to "organizing human activity such as managing personal behavior or relationships or interactions between people." Moreover, amended claim 1 recites that "the first set of data and the second set of data have different structures due to differences in the first data acquisition process and the second data acquisition process" and that "analysis model is trained to determine whether the first set of data and the second set of data in the data set having different data structures contain the same data," which is not practical for a person to do, and accordingly, claim 1 is not directed to a mental process.  As such, Applicant respectfully submits that claim 1 does not recite a judicial exception of merely abstract ideas or mental processes and that claim 1 satisfies Step 2A, Prong One, of the Subject Matter Eligibility Test (page 6/17)”. 
  Examiner disagrees.  The recitation of: obtaining a first set of data from an account ... via a first data acquisition process" and "obtaining a second set of data from the account via a second data acquisition process," and "analyzing the data set (including the first and second sets of data) with an analysis model trained to determine whether the first set of data and the second set of data in the data set having different data structures contain the same data.  These recited limitations fall within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas as it relates to mental process – concepts performed in the human mind (observation, evaluation, judgment, opinion).  
Also, the recitation of : generating ... analysis data indicating whether the second data acquisition process correctly obtains details of the account based on the second set of data containing the same data as the first set of data," and "selecting use of the second data acquisition process for the account of the user if the analysis data indicates that the second data acquisition process correctly obtains details of the account, fall within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas as it relates to mental process – concepts performed in the human mind (observation, evaluation, judgment, opinion).  
The claim recites limitations  as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e.  a process and analysis mode and data management system). That is, other than reciting “by a process and analysis model, data management system” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a  process and analysis model” language. 
 Similarly as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a process and analysis model, data management system ,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a process” language. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Therefore, the claim rejection of claims 1-20 under 35 USC § 101 is maintained.
Applicant argues that “the elements of claim 1, as amended, are integrated into a practical application that goes beyond using a computer as a tool to perform an abstract process or simply data gathering and applies an idea in a meaningful way beyond generally linking it to a particular technological environment. Indeed, the use of distinct and specifically trained analysis model to "determine whether the first set of data and the second set of data in the data set ... contain the same data," when the first set of data and the second set of data in the data set "have different data structures," requires the use of a specifically configured computer which, but for the use of such computer, could not be performed (page 7/17)”.  
Examiner disagrees.  The additional elements “analysis model”, do not integrate the abstract idea into a practical application.   Instead they only use “apply it” consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g).   The claim as a whole merely describes how to generally “apply” the concept of gathering, obtaining, data in a computer environment. This judicial exception is not integrated into a practical application.  The claim only recites the additional elements  at a high level of generality performing a generic function and such it amounts no more than  mere instructions to apply the exception using a generic computer components.
As per Applicant’s specification “ the data management system 102 includes computing resources 410. The computing resources 410 include processing resources 412 and memory resources 414. The processing resources 412 include one or more processors. The memory resources 414 include one or more memories configured as computer readable media capable of storing software instructions and other data. The processing resources 412 are capable of executing software instructions stored on the computer readable media. In one embodiment, the various components, modules, databases, and engines of the data management system 102 utilize the computing resources 410 to assist in performing their various functions. Alternatively, or additionally, the various components, modules, databases, and engines can utilize other computing resources (paragraph 110)”.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.   Simply implementing the abstract on a generic computer is not a practical application of the abstract idea.  
Therefore, the claim rejection of claims 1-20 under 35 USC § 101 is maintained.
Applicant argues that “generating ... analysis data indicating whether the second data acquisition process correctly obtains details of the account based on the second set of data containing the same data as the first set of data," and "selecting use of the second data acquisition process for the account of the user if the analysis data indicates that the second data acquisition process correctly obtains details of the account," provides a practical application of improving the functioning of the computer.  Thus, claim 1 includes limitations that are not simply "apply it, field of use, and/or data gathering," but, indeed integrates the process into a practical application. As such, Applicant respectfully submits that claim 1 satisfies Step 2A, Prong Two, of the Subject Matter Eligibility Test (page 7/17)”. 
Examiner disagrees.  The recitation of : generating ... analysis data indicating whether the second data acquisition process correctly obtains details of the account based on the second set of data containing the same data as the first set of data," and "selecting use of the second data acquisition process for the account of the user if the analysis data indicates that the second data acquisition process correctly obtains details of the account,"; DOE NOT provides a practical application of improving the functioning of the computer.  
Instead they only use “apply it” consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g).   The claim as a whole merely describes how to generally “apply” the concept of gathering, obtaining, data in a computer environment.
 Thus, this judicial exception is not integrated into a practical application.  The claim only recites the additional elements  at a high level of generality performing a generic function and such it amounts no more than  mere instructions to apply the exception using a generic computer components.
Therefore, the claim rejection of claims 1-20 under 35 USC § 101 is maintained.
Applicant argues that “claim 1 satisfies Step 2B in that the process in the claim amounts to significantly more than an abstract idea. For example, an "analysis model trained to determine whether the first set of data and the second set of data in the data set having different data structures contain the same data" that analyzes a data set including first and second sets of data, from which analysis data is generated indicating "whether the second data acquisition process correctly obtains details of the account based on the second set of data containing the same data as the first set of data," are not abstract steps of nondescriptly gathering or manipulating data and thus amount to significantly more than an abstract idea. Moreover, amended claim 1 recites that "the first set of data and the second 15 of data have different structures due to differences in the first data acquisition process and the second data acquisition process," and that the analysis model is trained to determine whether the data sets contain the same data, even though the data structures are different. Further, amended claim 1 recites "selecting use of the second data acquisition process for the account of the user if the analysis data indicates that the second data acquisition process correctly obtains details of the account," which adds more than an insignificant extra-solution activity.  Further, as noted in paragraphs [0130]-[0134] of the application as filed, use of the claimed process and system includes improvements in at least "fewer processor cycles being utilized, reduced memory utilization, and less communications bandwidth being utilized to relay data to, and from, backend systems and client systems, and various investigative systems and parties."  As such, Applicant respectfully submits that claim 1 satisfies Step 2B of the Subject Matter Eligibility Test.  For at least the above reasons, Applicant respectfully submits that claim 1, as amended, overcomes all 35 U.S.C. § 101 rejections. Dependent claims 2-12 depend, directly or indirectly, from independent claim 1 and overcome all 35 U.S.C. § 101 rejections based at least on their dependency from independent claim 1. Independent claims 13 and 18 includes similar clarifying amendments as independent claim 1, and as such, overcomes all 35 U.S.C. § 101 rejections for at least the same reasons as independent claim 1. Dependent claims 14-17 and 19, 20 depend, directly or indirectly, from independent claims 13 and 18, respectively and overcome all 35 U.S.C. § 101 rejections based at least on their dependency from independent claims 13 and 18 (page 8/17)”. 
Examiner disagrees. The additional elements “analysis model”, do not integrate the abstract idea into a practical application.   Instead they only use “apply it” consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g).   The claim as a whole merely describes how to generally “apply” the concept of gathering, obtaining, data in a computer environment. This judicial exception is not integrated into a practical application.  The claim only recites the additional elements  at a high level of generality performing a generic function and such it amounts no more than  mere instructions to apply the exception using a generic computer components.
As per Applicant’s specification “ the data management system 102 includes computing resources 410. The computing resources 410 include processing resources 412 and memory resources 414. The processing resources 412 include one or more processors. The memory resources 414 include one or more memories configured as computer readable media capable of storing software instructions and other data. The processing resources 412 are capable of executing software instructions stored on the computer readable media. In one embodiment, the various components, modules, databases, and engines of the data management system 102 utilize the computing resources 410 to assist in performing their various functions. Alternatively, or additionally, the various components, modules, databases, and engines can utilize other computing resources (paragraph 110)”.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.   Simply implementing the abstract on a generic computer is not a practical application of the abstract idea.  
 For at least the above reasons, claim 1, as amended, DOES NOT overcomes all 35 U.S.C. § 101 rejections. Dependent claims 2-12 depend, directly or indirectly, from independent claim 1 and DOES NOT overcome all 35 U.S.C. § 101 rejections based at least on their dependency from independent claim 1. Independent claims 13 and 18 includes similar clarifying amendments as independent claim 1, and as such, DOES NOT overcomes all 35 U.S.C. § 101 rejections for at least the same reasons as independent claim 1. Dependent claims 14-17 and 19, 20 depend, directly or indirectly, from independent claims 13 and 18, respectively and overcome all 35 U.S.C. § 101 rejections based at least on their dependency from independent claims 13 and 18.
Therefore, the claim rejection of claims 1-20 under 35 USC § 101 is maintained.
With regard to claims 1-20 rejection under 35 USC § 103 (a) :
Applicant’s arguments are considered.  Therefore, the claim rejection of claims 1-20 under 35 USC § 103 (a) is withdrawn.

Claim Rejections - 35 USC § 101







35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.








Claims 1-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea. The analysis for this determination is explained below:
Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.   In this case, claim (s) 1-20 are directed to a method.
The claimed invention is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The analysis is as follows: 
Claim 1, as exemplary, recites: obtaining a first set of data from an account ... via a first data acquisition process" and "obtaining a second set of data from the account via a second data acquisition process, generating a data set from the first set of data and the second set of data; analyzing the data set with to determine whether the first set of data and the second  from the first data and the second... and generating ... analysis data indicating whether the second data acquisition process correctly obtains details of the account based on the second set of data containing the same data as the first set of data," and "selecting use of the second data acquisition process for the account of the user if the analysis data indicates that the second data acquisition process correctly obtains details of the account. 
These recited limitations fall within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas as it relates to mental process – concepts performed in the human mind (observation, evaluation, judgment, opinion).  
The claim recites limitations  as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e.  a process and analysis mode and data management system). That is, other than reciting “by a process and analysis model, data management system” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a  process and analysis model” language. 
 Similarly as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a process and analysis model, data management system ,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a process” language. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because recites the following additional elements: “an analysis model trained and data management system, process”  is recited at a high-level of generality (i.e., as generic devices performing generic computer functions of storing and presenting information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements of:  “an analysis model trained and data management system, process”  amounts to no more than mere instructions to apply the exception using generic computer components.  For the same reason these elements are not sufficient to provide an inventive concept.  For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible. Same analysis is applied here to independent claims 13 and 18.
The dependent claims 2-6, 8-9, 11-12,19 and 20  are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  The claims merely add further details that narrow that abstract idea of, without significantly more. the claim further narrows the abstract idea and/or recite additional elements previously rejected in the independent claims 1, 13 and 18.
Claim  7 recites analysis model includes a naive Bayes classifier model ,  claim 10 recites the additional element of : analysis model includes a logistic regression model;  claims 14-16 recite  the additional elements of clustering model includes a K means clustering model.  These elements amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) in Steps 2A- Prong 2 and Step 2B.
Accordingly, the claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant' s disclosure.
Johnston, US Pub No: 2018/0068281, teaches centralized financial account immigration system.
Taylor, III et al, US Pub No: 2013/0198093A1 teaches data mining and logic checking tools.
Chitgupakar et al, 2007/0011188 A1, teaches comparing data mining models on computing devices to test data to determine best data model.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is files within TWO MONTHS from the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX Months from the mailing date of this final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ Mon-Thursday 8-6 pm ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached at 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

	/AFAF OSMAN BILAL AHMED/               Primary Examiner, Art Unit 3682